Citation Nr: 0515973	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hepatitis.

2.  Entitlement to service connection for a chronic prostate 
disorder to include prostate cancer.

3.  Entitlement to an increased (compensable) evaluation for 
malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971 and was in the Republic of Vietnam from November 15, 
1969 to December 24, 1970.  The veteran's collateral service 
documentation reflects that while with the 173rd Airborne 
Brigade, he was in Bong Song, Quin Yong, and the jungle of 
the Central Highlands.  

His awards included the Air Medal, the Combat Infantryman's 
Badge and the Parachute Badge; he was a light weapons 
infantryman.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran also has service connection for post-traumatic 
stress disorder (PTSD) for which a 100 percent rating has 
been assigned since December 17, 1999.  

The veteran has, however, in prior actions been found to be 
legally competent.  A recent memorandum is in the file 
recommending that he be found incompetent, but formal action 
has apparently not been taken thereon.

The RO initially denied the veteran's claim for service 
connection for hepatitis in March 1972 on the basis that it 
was not of record.  In 1997, when the veteran endeavored to 
reopen his claim, the RO confirmed that denial on the basis 
that no new and material evidence had been presented to 
reopen the claim.  Since then, the veteran has again 
endeavored to reopen his claim.

The RO has basically addressed the current claim as if it had 
been reopened.  However, the Board notes that, in accordance 
with the United States Court of Appeals for Veterans Claims 
(the Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for hepatitis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2004).

Except for the issue relating to hepatitis, the other issues 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution with regard to the issue relating to hepatitis.

2.  The evidence submitted since the last final denial of the 
veteran's claim for service connection for hepatitis is new 
and material, bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Evidence and medical opinion reflect that hepatitis was 
reasonably incurred in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the RO's final denial of service connection for hepatitis.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2003); 38 
C.F.R.§ 3.156 (2004).

2.  Hepatitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103; 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  With regard 
only to the issue of hepatitis, and primarily because of the 
action taken herein, the Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of this issue at present without 
detriment to the due process rights of the veteran. 

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once a decision has been issued 
and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

The evidence submitted since the final denial last 
effectuated by the RO addresses, in part,  the veteran's 
diagnosis of hepatitis in service and as such, relates to the 
core of the basic question involved.  The case is reopened.


Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records are very limited.  However, even 
those few original records in the file reflect that the 
veteran was diagnosed with and seen for treatment of the 
following: amebic dysentery; group C salmonellosis; malaria, 
Plasmodium vivax, proven by blood smear; repeated bouts of 
diarrhea [with a history of amebic dysentery but without 
clear-cut indication that one or more other episodes were due 
thereto]; anorexia and fever, malaise, trouble swallowing and 
slight lymphadenopathy with neck stiffness; and "food 
poisoning".

On a VA Form 21-4138, dated January 4, 1991, and entered into 
the file in January 1972, the veteran reported that he had 
come down with hepatitis about 9 days before, since coming 
home, and had been receiving care from a private physician in 
Texas.  [The veteran was separated from service in November 
1971].  Records from that physician were not acquired.

On VA examination in March 1972, the veteran reported a 
history of hepatitis, specifically citing a date of Christmas 
1971 [the month after service separation] when he first 
developed significant symptomatology.  Liver function tests 
were undertaken and recorded in the file.  He was also noted 
to have a history of malaria and amebic dysentery.  With 
regard to his current symptoms, he was having nocturnal 
nausea but no vomiting or food intolerance.  He had not had 
undue fatigue but was said to have had a weight loss.  The 
most he had weighed in the prior year was 149, and he weighed 
136 1/2 on examination.

On VA outpatient report dated in December 1982, the veteran 
was reported to have had hepatitis while in service in 1971 
and had had some slight flare-ups since then.  His complaints 
included liver problems which had surfaced when he had had 
recent surgery on his hand.  Clinical reports showed that he 
had had demonstrated increases in SGPT and SGOT test results.

A statement is of record from JRP, M.D., dated in October 
1982, to the effect that liver function tests in his office 
showed alkaline phosphatase elevation as well as SGPT, LDH 
and SGOT elevations.  Liver biopsies were not felt to be 
necessary.  He diagnosed either chronic persistent hepatitis 
or chronic active hepatitis, only the former of which would 
require continuing treatment.  The findings had been compared 
with those from Methodist Hospital and these appeared 
unchanged.

A VA clinical report from December 1982 showed that chronic 
hepatitis was to be ruled out.  Another notation at about the 
same time was that he had had malaria twice while in Vietnam, 
and that a VA outpatient facility in Lubbock had diagnosed 
chronic hepatitis in December 1971.

Hepatitis C was diagnosed on VA examinations in November 
1999, October 2000, December 2000, January and February 2001 
and April 2003.  There is a history of substance and/or 
alcohol abuse.  Some recent clinical reports show that he has 
apparently been sober and abstinent for some time but others 
seem to reflect that he may still be using substances 
including alcohol.  

On VA examination in November 2001, the examiner dismissed 
the veteran's claim that he had had hepatitis at the time of 
separation from service, and concluded that his hepatitis C 
was unrelated to service but provided no basis for that 
opinion.

The Board finds that the evidence is not unequivocal in this 
case as to what is currently causing the veteran's primary 
liver problems.  Nonetheless, that aspect of the case does 
not take on any significant relevance to the issue of whether 
he did or did not acquire the first evidence of hepatitis in 
service and whether that has been present as an underlying 
and chronic disorder since then.  

In that regard, as documented in contemporary medical 
records, hepatitis was clearly present in the waning months 
of service and at the time of and shortly after separation 
from service, and it has continued as a chronic problem to 
the present.  A doubt is raised which is to be resolved in 
his favor, and service connection for hepatitis is granted. 

ORDER

New and material evidence has been submitted; the claim is 
reopened for service connection; and service connection is 
granted for hepatitis.  


REMAND

At the time of the veteran's initial claim, filed in November 
1971, he reported a history of having had both malaria 
Plasmodium Vivax and malaria Falciparum, for which he got 
treatment on repeated occasions while in Vietnam in May and 
June 1970.  As noted above, he was identified as having 
malaria on smears.

On VA outpatient evaluation in December 1982 the veteran had 
some questions as to a liver biopsy.  A physician at another 
VA facility purportedly had decided not to do a liver biopsy 
for the hepatitis or malaria, but that the veteran was to be 
followed regularly as to the status of the edges of his 
liver, etc.

On VA examination in November 1999, benign prostatic 
hypertrophy was diagnosed.  His PSA was then ".78".

The veteran argues that he has symptoms of malaria, and that 
he has prostate cancer, for which service connection is 
presumptively warranted due to Agent Orange exposure.  

He has not been given appropriate examinations to determine 
either.  

The veteran's malaria is rated under Code 6304.  Effective 
August 30, 1996, new rating criteria for malaria were 
promulgated, and codified under 38 C.F.R. § 4.88b; Diagnostic 
Code 6304.  

Under the prior rating criteria for malaria, a 10 percent 
rating contemplates recently active malaria with one relapse 
in the past year; or old cases with moderate disability.  A 
30 percent rating contemplates recently active malaria with 2 
relapses in past 6 months; or old cases with anemia.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (prior to August 30, 
1996).

With respect to the rating of malaria, the regulations state 
that in rating disability from malaria, once identified by 
clinical and laboratory methods, or by clinical methods alone 
where the disease is endemic, the clinical course of the 
disease, the frequency and severity of recurrences, the 
necessity for and the reaction to medication, should be the 
basis of evaluation, not the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.  38 
C.F.R. § 4.88.

Two notes to rating code 6304 provided very specific guidance 
for the rating of service-connected malaria disabilities.  
According to the first note, the evaluations under Code 6304 
are to be assigned on the basis of dates and frequency of 
recurrences and relapses and severity of significant 
residuals, if any, based on the clinical records of the 
service department or other acceptable evidence relating to 
the period of service, or on medical evidence relating to the 
period after discharge, recording sufficient clinical 
findings, when considered in accordance with all other data 
of record, to support the conclusion that there exists a 
compensable or higher degree of disability from malaria.  
Hereafter, service connection will not be conceded based on 
notation in service records of history alone furnished by the 
veteran, nor will compensable ratings be assigned based on 
the veteran's unsupported claim or statement; however, 
determinations heretofore made will not be reversed on the 
basis of this change in policy.  The evidence of others under 
oath may be accepted to establish frequency of relapses or 
recurrences over a period of 1 year only, from date of last 
medically confirmed relapse or recurrence in service or 
subsequently.  38 C.F.R. § 4.88b (prior to August 30, 1996).

The second note states that when evaluations are based on 
frequency of recurrences or relapses only, they will be 
assigned for a period of 1 year only from date of discharge 
or date established by medical evidence of record.  At the 
expiration of this period, if medical evidence warranting an 
extension is not of record, the veteran will be notified that 
his compensation will be discontinued unless he submits 
evidence from a physician showing recurrent attacks or other 
disabling effects of malaria.  After a malaria rating has run 
24 months, an extension, if warranted, will carry ending date 
at expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to Department of Veterans Affairs hospital, or outpatient 
clinic, or to a Department of Veterans Affairs fee-basis 
physician during an actual relapse of the disease. Following 
the expiration of the 36 months' period and the veteran's 
compliance with the requirement to report as indicated in 
this note, a prepared slide of the veteran's blood smear will 
be read in the local Department of Veterans Affairs 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  Id.

Under the new criteria, a 100 percent rating for malaria is 
assigned when there is an active disease process.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, malaria is to be rated as 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(August 30, 1996).  

The veteran has not been given the new regulations nor has 
his disability been evaluated hereunder.  And since the new 
regulations take into consideration the relative liver 
damage, this assumes additional meaning given the grant by 
the Board herein of service connection for hepatitis.

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).

The RO, in a recent SSOC, addressed the issue of rating the 
veteran's malaria partly on the basis that while revisions 
had taken place in the schedular criteria he had a 
"protected" rating so apparently nothing further needed to 
be done.  

However, since that rating is and has long been at zero 
percent, and since the concept of protection is pertinent 
only in the case of a compensable rating which has been 
assigned for a significant period of time, in this context, 
the factor of regulatory "protection" has no relevant 
meaning.

It is also unclear whether, particularly in the context of 
the veteran's overall mental health handicaps, and the 
revised regulations as to mandatory due process, he fully 
understands what is required for his remaining claims.  

The Board has no option but to remand the case for further 
development.  The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky V. West, 12 Vet. App. 369 
(1999).  If he has been treated at any 
time since service for prostate disorders 
including but not limited to cancer, he 
should provide such records, and the RO 
should assist in obtaining same.  He also 
should provide all pertinent information 
as to care for liver and malaria related 
symptoms for which he may have been 
treated recently, and these records 
should also be acquired, with the help of 
the RO.

All of the veteran's VA clinical records 
including relating to fevers, liver 
problems and/or cancer should be added to 
the claims file.

2.  The veteran should be examined by 
pertinent VA specialists to determine the 
nature of prostate problems and/malaria, 
and whether he has prostate cancer.  All 
necessary laboratory and other testing 
should be accomplished.  The claims 
folder and all evidence should be made 
available to the examiners prior to their 
evaluation of the case.  

3.  The RO should then review the case, 
and if the decision remains adverse, a 
SSOC should be issued, and the veteran 
and his representative should be given a 
responsible opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


